


 

Exhibit 10.29

 

TURN TO US



 

[g27932kmi001.jpg]

John V. Howard                               www.vertisinc.com
Chief Legal Officer and Secretary
250 West Pratt Street Suite 1800 Baltimore, MD 21201

 

 

 

D: 410.361.8347 F: 410.454.8460
jhoward@vertisinc.com

 

 

 

February 18, 2008

 

VIA HAND DELIVERY

 

Barry C. Kohn

 

Dear Barry:

 

This letter (“Letter Agreement”) confirms the agreement reached between the
Board of Directors and you concerning relocation of your principal employment
location pursuant to the terms and conditions of that certain employment
agreement by and among Vertis, Inc. (the “Company”), Vertis Holdings, Inc.
(“Holdings”) and you, dated and effective as of December 18, 2007 (the
“Employment Agreement”).  This Letter Agreement serves to amend the Employment
Agreement as set forth below as of this date.

 

Section 3(f) of the Employment Agreement provides that until May 21, 2008, your
principal employment location is Columbus, Ohio, that after May 21, 2008, your
principal employment location would be at such Company office as is mutually
agreed upon between the Company and you, and that you will relocate your
principal place of residence to the metropolitan area encompassing such
agreed-upon Company office by or as soon as practicable after May 21, 2008. 
Section 3(f) of the Employment Agreement is hereby amended to provide that your
principal employment location on and after January 1, 2008, shall remain
Columbus, Ohio unless and until the Company and you mutually agree to move your
principal employment location elsewhere.

 

Section 3(f) of the Employment Agreement provides that you will be reimbursed
for reasonable commuting, moving and other cost-of-relocation expenses incurred
by you in relocating to your principal employment location and for reasonable
costs incurred in traveling between your principal employment location and other
employment locations in accordance with the Company’s existing reimbursement
policies (including amounts expended for meals and lodging at other employment
locations).  Section 3(f) of the Employment Agreement further provides that the
above-described reimbursement will also include any incremental tax liability
incurred by you with respect to the reimbursements for relocation costs and
traveling costs, so that you are in the same tax position you would have been in
if such reimbursement were not subject to income tax, provided, however, that,
after May 21, 2008, you will not be reimbursed for incremental tax liability
attributable to reimbursement for amounts expended for meals and lodging.

 

--------------------------------------------------------------------------------


 

Section 3(f) of the Employment Agreement is hereby amended to provide that the
reimbursements described therein for moving and other cost-of-relocation
expenses, reasonable commuting expenses, and reasonable costs incurred in
traveling between your principal employment location and other employment
locations in accordance with the Company’s existing reimbursement policies
(including amounts expended for meals and lodging at other employment locations)
will continue indefinitely into the future.

 

You further acknowledge and understand that the reimbursements for commuting
expenses and for amounts expended for meals and lodging in the vicinity of your
principal employment location after the first anniversary of your commencement
of employment with the Company will be reported by the Company as W-2 wages, but
such amounts will not be taken into consideration as compensation for purposes
of the Company’s employee benefit plans in which you participate, now or in the
future, or for purposes of calculating any severance benefit to which you may
become entitled under the Employment Agreement.

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the State of Maryland, without reference to principles of conflict
of laws.  Except as modified by the terms of this Letter Agreement, the
Employment Agreement remains in full force and effect.  You acknowledge that
nothing in this Letter Agreement gives you any contractual or other rights to
continued employment for any period of time and your employment with the Company
remains at will at all times.  This Letter Agreement shall not be modified,
waived or amended except by a written agreement executed by the parties hereto
or their respective successors and legal representatives.  This Letter Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.

 

If the foregoing terms are acceptable to you, please confirm your agreement by
signing your name below.  Your signature below will indicate that you are
entering into this Letter Agreement freely and with a full understanding of its
terms and effect.

 

 

Very truly yours,

 

 

 

 

 

/s/ John V. Howard Jr.

 

John V. Howard, Jr.

 

On behalf of Vertis, Inc. and

 

Vertis Holdings, Inc.

 

 

AGREED AND ACCEPTED:

 

/s/ Barry Kohn

 

Barry Kohn

 

 

Date:

February 18, 2008

 

 

 

--------------------------------------------------------------------------------
